DETAILED ACTION
This action is in response to the filing of 10-23-2020. Claims 1-7 are pending and have been considered below:

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (“Hauenstein” 10318034 B1) in view of Shimotani et al. (“Shimotani” 20110221776 A1) and Kim et al. (“Kim” 20090237371 A1).

Claim 1:  Hauenstein discloses an electronic device comprising:
a first sensor configured to detect a gesture that does not come into contact with the electronic device (Column 5, Lines 25-30; sensor to detect input above display);
a second sensor configured to detect a touch that comes into contact with the electronic device (Column 5, Lines 25-30; sensor to touch input on the display); 
and a controller configured to increase a size of an icon when a gesture is detected by the first sensor but a touch is not detected by the second sensor the icon being displayed on a display, the size of the icon being increased in accordance with a distance to a position where the gesture detected by the first sensor is performed (Column 46, Lines 21-37; object increases in size as distance between input and screen increases; no touch is detected at that time); 
Hauenstein does not explicitly disclose and decrease the size of the icon when a touch is detected by the second sensor. Shimotani is provided because it discloses a hover and touch system that further executes a shrink operation when the touch sensor detects an input on the screen (Figure 4 and Paragraph 64; hover and input system and display modification).
Therefore it would have been obvious to one having ordinary skill in art before the effective filling date of the claimed to apply a known technique to a known device ready for improvement and provide an ability to reduce an icon as taught by Shimotani. Hauenstein states that modifications can be applied to the hover/touch system (Column 161, Lines 53-64) and adding this functionality provides a distinct visual feedback that ensures that a user is aware of a mode change. 
Modified Hauensteinn discloses a decrease response, but may not explicitly disclose the size of the icon during the touch being decreased and not varying based on the distance to the position where the gesture detected by the first sensor is performed.
Kim is provided because it discloses a proximity touch system and further discloses a zoom functionality on icons based on the on the proximity touch. Further the zoom functionality is terminated once a touch is performed (exiting proximity touch region will return element to original size (for a zoom-in smaller))(Paragraphs 201-202). 
Therefore it would have been obvious to one having ordinary skill in art before the effective filling date of the claimed to apply a known technique to a known device ready for improvement and provide an ability reduce an icon in Hauenstein. Hauenstein states that modifications can be applied to the hover/touch system (Column 161, Lines 53-64) and adding this functionality maintains a constant visual feedback that ensures an enjoyable  user experience. 
Claim 2:  Hauenstein, Shimotani and Kim further disclose an electronic device of claim 1, wherein when a gesture is detected by the first sensor, the controller is configured to increase the size of the icon as the distance to the position where the gesture detected by the first sensor is performed becomes longer (Hauenstein: Column 46, Lines 21-37; object increases in size as distance between input and screen increases). 
Claim 3:  Hauenstein, Shimotani and Kim further disclose an electronic device of claim 1, wherein after a gesture is detected by the first sensor and the controller increases the size of the icon, the controller is configured to decrease the size of the icon with increased size as the distance to the position where the gesture detected by the first sensor is performed becomes shorter (Hauenstein: Column 46, Lines 21-37; object decreases in size as distance between input and screen decreases). 
Claim 4:  Hauenstein, Shimotani and Kim further disclose an electronic device of claim 1, wherein when a touch is detected by the second sensor, the controller is configured to decrease the size of the icon with increased size (Shimotani: Paragraph 64; shrinks size of display/icons).
Claim 5:  Hauenstein, Shimotani and Kim disclose an electronic device of claim 1, wherein when a touch is detected by the second sensor, the controller is configured to deactivate a function for detection with the first sensor (Hauenstein: Column 45, Lines 32-57; touch exits system from hover mode).
Claim 6-7 are similar in scope to claim 1 and therefore rejected under the same rationale. 

Claim 7 is similar in scope to claims 1 and 6; further regarding the icon being displayed at a position in an arrangement of icons on a display, the arrangement of icons indicating positions of the icons relative to each other on the display, the size of the icon being increased in accordance with a distance to a position where the gesture detected by the first sensor is performed and the position of the icon in the arrangement being maintained regardless of the gesture (Kim: Paragraphs 201-202). The map icons presented in Kim do not change arrangement.


Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Kim is provided to address the amended sections of the claims. Further the functionality of the first and second sensors regarding the input actions is unclear as to the occurrence. The claims appear to capture two standalone instances and therefore when using one mode the other would be inactive. Under that interpretation it would appear that the cited references when operating under each defined mode would capture the required functionalities. If the inputs are a continuous action, examiner request it be stated in the claim.   







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cha et al. 20110105190A1 Figure 4c
Kim 9310984 B2 Column 24, Lines 8-28

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Ajay Bhatia can be reached on 571-272-3906. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERROD L KEATON/Primary Examiner, Art Unit 2142  
1-11-2021